                  Case 1:21-cv-00133-TJM-CFH Document 44 Filed 02/26/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District
                                                 __________ DistrictofofNew York
                                                                         __________


                       Laurie Thomas, et. al.,                   )
                             Plaintiff                           )
                                v.                               )      Case No. 2021-cv-00133-TJM-CFH
               Beech-Nut Nutrition Company                       )
                            Defendant                            )

                                                  APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant Beech-Nut Nutrition Company.                                                                          .


Date:          02/26/2021                                                              / s/ Kathleen E. McCarthy
                                                                                           Attorney’s signature


                                                                                         Kathleen E. McCarthy (NY-2125722)
                                                                                        Printed name and bar number
                                                                                          King & Spalding LLP
                                                                                      1185 Avenue of the Americas
                                                                                         New York, NY 10036

                                                                                                 Address

                                                                                        kmccarthy@kslaw.com
                                                                                             E-mail address

                                                                                            (212) 556-2345
                                                                                            Telephone number

                                                                                            (212) 556-2222
                                                                                              FAX number
